
	
		II
		109th CONGRESS
		2d Session
		S. 3017
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. Reid (for
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on Phosphor Lite White
		  and Phosphor Blue Halo.
	
	
		1.Phosphor Lite White and
			 Phosphor Blue Halo
			(a)In
			 GeneralSubchapter II of
			 Chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							9902.32.08Phosphor
					 lite white or phosphor blue halo, inorganic products of a kind used as
					 luminophores (CAS No. 75535–31–8) (provided for in subheading
					 3206.50.00)FreeNo ChangeNo ChangeOn or Before
					 12/31/2009
							
						
					
				
			(b)Effective
			 DateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
